DETAILED ACTION
Allowable Subject Matter
Claims 1-19, 21, 23-25, and 27-29 are allowed in view of the Applicant's amendment and arguments (Response filed 11/24/2020, pages 17-21) and the cited prior art of record. 
Examiner is persuaded by Applicant’s arguments regarding Namani being directed to first reestablishing a dialog after the dialog was previously established (Response, page 17-18), and Mahy disclosing a Replaces header of a SIP INVITE configured to shutdown and replace a prior established SIP dialog (Response, page 20) as well as Mendrieta disclosing sending a SIP INVITE with a replaces header after a SIP communication session that has been established using a SIP 200 OK message (Response, page 21).
Additional prior art includes:
Phadnis et al. (US 20180097851) which disclosed SIP dialog reconstruction.  However, like the references used in the previous rejection, Phadnis disclosed actual establishment of the call ([0052]) which the establishment of a call in SIP amounts to the sending of a 2xx message (shown in Figure 6,  518 "200 OK"), and therefore does not meet the claimed invention.
IEEE Xplore, "Specification-Based Denial-of-Service Detection for SIP Voice-over-IP Networks", 2008; https://ieeexplore.ieee.org/abstract/document/4561327 disclosed attack mitigation in a SIP environment wherein a user agent sending multiple redundant SIP INVITE messages is determined, and the result of such results in the blocking of all redundant INVITES while attempting to process the initial INVITE, as 
Claims 1-19, 21, 23-25, and 27-29 are therefore allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY B DENNISON/Primary Examiner, Art Unit 2443